Title: To John Adams from Timothy Pickering, 12 June 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State June 12. 1799.

Yesterday I received the inclosed letter from Jacob Lewis, Consul of the U. States at the Isle of France, from whence he has recently returned to Boston with his family. I shall write to him by this mail, and desire him to wait upon you, to give more full information concerning that French Colony; particularly in reference to the anxious wishes of a number of merchants here trading to the East Indies, who imagine that an arrangement may be made with the Government of the Island for a renewal of commerce on terms compatible with the late act of Congress. Without such an arrangement they are apprehensive of numerous losses by the privateers of the Isle of France, which probably have too generally a force superior to that of our East Indiamen.
If you should approve of the proposition, the merchants here would send a vessel, with the public agent to be appointed for the purpose; trusting in such case that you would permit them to put such a cargo on board as would cover the expence of the mission.—The information contained in Mr. Lewis’s letter shows strongly the necessity of expediting the mission, if the plan should be adopted.
I have the honor to be / with great respect, / sir your most obt. servt.

Timothy Pickering